OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by this court on December 14, 1961 under the name Herbert Nelson Posner. In this proceeding the Special Referee sustained two charges of misconduct alleged against the respondent. The petitioner moves to confirm the report of the Special Referee, and the respondent cross-moves to disaffirm the report.
Charge one of the petition alleged that the respondent had been guilty of engaging in a gross and impermissible conflict of interest to the extreme financial prejudice of his clients.
Charge two of the petition alleged that the respondent was guilty of conduct involving fraud, deceit, dishonesty, and of knowingly suborning and/or attempting to suborn perjury, in that the respondent advised his clients to sign an affidavit that contained statements known by him to be false.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the Special Referee’s report is granted and the respondent’s cross motion denied.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances set forth by the respondent at the hearing of this matter. Nevertheless, the respondent is guilty of serious professional misconduct. Accordingly, the respondent should be, and hereby is, suspended from the practice of law for a period of five years commencing May 15, 1988, and until further order of this court.
Mollen, P. J., Mangano, Thompson, Brown and Spatt, JJ., concur.